DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 11/14/2019 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony de Jong on 04/20/2022.
Independent claim 1 is amended to include the limitation of dependent claims 2, 3 and 4. Also, independent claim 11 is amended to include the limitation of dependent claims 12, 13 and 14. Accordingly, dependent claims 2, 3, 4, 12, 13, 14 are canceled. 
Also, dependent claim 15 is amended to replace “a second location” with “a third location”.
Furthermore, independent claim 20 is amended to replace “the third pad” with “the second pad”.
See below.

Proposed Examiner’s Amendments for Application 16/683,824
1. (Currently Amended) An information handling system, comprising: a printed circuit board (PCB) including a first device at a first location of the PCB; a barrier frame that encloses the first device, and that extends to also enclose a second location of the PCB; thermal potting material that fills the barrier frame, and that surrounds the first device; ; a keyboard situated above the PCB, wherein the first location is under the keyboard, and wherein the second location is not under the keyboard; a heat removing apparatus thermally attached to the second pad; and a heat sink thermally attached to the heat removing apparatus.

2. (Cancelled) 

3. (Cancelled) 

4. (Cancelled) 

5. (Currently Amended) The information handling system of claim 1, wherein: the PCB further includes a second device at a third location of the PCB; the barrier frame further encloses the second device; the thermal potting material further surrounds the second device; and the heat removing structure further includes a third pad co-located with the second device, wherein the thermally conductive connection is further between the first and second pads, and the third pad, the heat removing structure further to remove heat generated by the second device to the second pad.

6. The information handling system of claim 1, where in the barrier frame comprises an electrically non-conductive wall formed to retain the thermal potting material.

7. The information handling system of claim 6, wherein the barrier frame is formed of one of a graphite fiber, a carbon fiber, a plastic material, and a thermoplastic material.

8. The information handling system of claim 1, wherein the thermal potting material includes one of an epoxy potting compound, a urethane potting compound, and a silicon potting compounds.

9. The information handling system of claim 8, wherein the thermal potting material includes one of alumina, graphite fiber, and carbon fiber.

10. The information handling system of claim 1, wherein the heat removing structure is constructed of one of a metal and graphite.

11. (Currently Amended) A method, comprising: attaching a first device at a first location of a printed circuit board (PCB); installing a barrier frame to the PCB, wherein the barrier frame encloses the first device and extends to also enclose a second location of the PCB; filling the barrier frame with thermal potting material, the thermal potting material surrounding the first device; conductive connection between the first pad and the second pad; wherein heat generated by the first device may be removed to the second pad via the heat removing structure; providing a keyboard situated above the PCB, wherein the first location is under the keyboard, and wherein the second location is not under the keyboard; thermally attaching a heat removing apparatus thermally to the second pad; and thermally attaching a heat sink to the heat removing apparatus.

12. (Cancelled) 

13. (Cancelled) 

14. (Cancelled) 

15. (Currently Amended) The method of claim 11, further comprising: attaching a second device at a third location of the PCB, wherein the barrier frame further encloses the second device, the thermal potting material further surrounds the second device, and the heat removing structure further includes a third pad co-located with the second device, wherein the thermally conductive connection is further between the first and second pads, and the third pad, the heat removing structure further to remove heat generated by the second device to the second pad.

16. The method of claim 11, where in the barrier frame comprises an electrically non-conductive wall formed to retain the thermal potting material, and is formed of one of a graphite fiber, a carbon fiber, a plastic material, and a thermoplastic material.

17. The method of claim 11, wherein the thermal potting material includes one of an epoxy potting compound, a urethane potting compound, and a silicon potting compounds.

18. The method of claim 17, wherein the thermal potting material includes one of alumina, graphite fiber, and carbon fiber.

19. The method of claim 11, wherein the heat removing structure is constructed of one of a metal and graphite.

20. (Currently Amended) An information handling system, comprising: a printed circuit board (PCB) including a first device at a first location of the PCB, and a second device at a second location of the PCB; a keyboard situated above the PCB, wherein the first location is under the keyboard, and wherein the second location is not under the keyboard; a barrier frame that encloses the first device, and that extends to also enclose a third location of the PCB, wherein the third location is not under the keyboard; thermal potting material filling that fills the barrier frame, and that surrounds the first device; a heat removing structure embedded into the thermal potting material, the heat removing structure including a first pad co-located with the first device, a second pad co-located with the third location, and a thermally conductive connection between the first pad and the second pad, the heat removing structure to remove heat generated by the first device to the second pad; a first heat removing apparatus thermally attached to the second pad; a first heat sink thermally attached to the first heat removing apparatus; a second heat removing apparatus thermally attached to the second device; and a second heat sink thermally attached to the second heat removing apparatus.

Allowable Subject Matter
Claims 1, 5-11, 15-20 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; An information handling system, comprising: a printed circuit board (PCB) including a first device at a first location of the PCB; a barrier frame that encloses the first device, and that extends to also enclose a second location of the PCB; thermal potting material that fills the barrier frame, and that surrounds the first device; a heat removing structure embedded into the thermal potting material, the heat removing structure including a first pad co-located with the first device, a second pad co-located with the second location, and a thermally conductive connection between the first pad and the second pad, the heat removing structure to remove heat generated by the first device to the second pad; a keyboard situated above the PCB, wherein the first location is under the keyboard, and wherein the second location is not under the keyboard; a heat removing apparatus thermally attached to the second pad; and a heat sink thermally attached to the heat removing apparatus.
          Therefore, claim 1 and its dependent claims 5-10 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 11 with the allowable feature being; A method, comprising: attaching a first device at a first location of a printed circuit board (PCB); installing a barrier frame to the PCB, wherein the barrier frame encloses the first device and extends to also enclose a second location of the PCB; filling the barrier frame with thermal potting material, the thermal potting material surrounding the first device; embedding into the thermal potting material a heat removing structure, the heat removing structure including a first pad co-located with the first device, a second pad co-located with the second location, and a thermally conductive connection between the first pad and the second pad; wherein heat generated by the first device may be removed to the second pad via the heat removing structure; providing a keyboard situated above the PCB, wherein the first location is under the keyboard, and wherein the second location is not under the keyboard; thermally attaching a heat removing apparatus thermally to the second pad; and thermally attaching a heat sink to the heat removing apparatus.
          Therefore, claim 11 and its dependent claims 15-19 are allowed.

           Furthermore, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 20 with the allowable feature being; An information handling system, comprising: a printed circuit board (PCB) including a first device at a first location of the PCB, and a second device at a second location of the PCB; a keyboard situated above the PCB, wherein the first location is under the keyboard, and wherein the second location is not under the keyboard; a barrier frame that encloses the first device, and that extends to also enclose a third location of the PCB, wherein the third location is not under the keyboard; thermal potting material filling that fills the barrier frame, and that surrounds the first device; a heat removing structure embedded into the thermal potting material, the heat removing structure including a first pad co-located with the first device, a second pad co-located with the third location, and a thermally conductive connection between the first pad and the second pad, the heat removing structure to remove heat generated by the first device to the second pad; a first heat removing apparatus thermally attached to the second pad; a first heat sink thermally attached to the first heat removing apparatus; a second heat removing apparatus thermally attached to the second device; and a second heat sink thermally attached to the second heat removing apparatus.
          Therefore, claim 20 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847